Title: To George Washington from Brigadier General James Mitchell Varnum, 20 November 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Haddonfield [N.J.] 20th Novr 11 A.M. 1777

Upon my Arrival at Red Bank last Evening, I found that Colo. Greene had recd the same Acct wch I mentioned to your Excellency in my Letter of Yesterday; he was farther informed that the Enemy were actually crossing the Ford, In Consequence, he had given Orders for an Evacuation. The Powder, by Capt. Duplissis, was strewed over the Fort—Hower, upon an Apprehension that your Excellency might make a great Effort to save it, the Garrison agreed to remain; Hoping to take up the scattered Powder by Day Light. Immediately they were alarmed by the rowing of many Boats near the Shore. This changed the Scene and induced us to bring off the Men, leaving a strong rear Guard to fire upon the Boats. Upon the Approach of this Party the Boats retired. This caused a diversity of Opinions at first, But, it was finally the prevailing Sentiment, that the Boats retiring was a feint to draw the Attention
 of the Garrison, & lull them into Security ’till a party from the Ford should throw themselves between Timer Creek and the Fort. From these Consideration, added to a dismal Circumstance that the firing a single Musket in the Garrison would blow it up, or the busting of a single Shell, it was concluded to take away the Men, leaving a small Number to set Fire in Case of Necessity, and trust to their Fate. We have bro’t off many Stores, A large Number of Waggons have gone this Morning for the same Purpose. I believe the Possission will be ours ’till we can get away everything valuable, except the heavy Cannon Or ’till a strong Force might be again sent in. I am now ascertained the Enemy’s Reason for not attacking us here before. By a Young Gentleman, who left Philadelphia last Evening, It appears that General Howe imagined there was a very large Force in New Jersey, commanded by Genl Greene. He has therefore ordered all the Grenadiers down, with some other Troops, to join Genl Willson. Lord Conwallis commands the whole. It is given out that they will take Red Bank or sacrifice their whole Army. This Young Gentleman farther adds, that he verily believes there are not to exceed one Thousand Men in Philadelphia. ½ past 12. Your Excellency Favor of Yesterday is delivered to me. We shall send some Men into the Fort. The Gallies have gone past Philadelphia. I cannot think the Enemy will attempt the Force, after being once convinced that we are equal or superior to them in the Field. Should General Greene arrive before they attack, & have sufficient Force to move on Manto Creek, they must fight us, before they make any other Attempt. If we beat them, Billingsport, as well as red Bank will be ours; Should they possess themselves of Red Bank previous to General Greene’s Arrival, that will not prevent an Action, as the Fort will contain but few Men, And, in the Result, will be his who conquers in the Field. I am, your Excellency’s most obt Servant

J. M. Varnum.

